Exhibit 10.9

CME Group Inc.

SEVERANCE PLAN

for Corporate Officers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page I.    Purpose, Intent, and Effective Date    1 II.    Definitions
   1    2.1 “Administrator”    1    2.2 “Cause”    1    2.3 “Continuation
Coverage”    1    2.4 “Corporate Officer”    1    2.5 “Employee”    1    2.6
“Employer”    2    2.7 “Involuntary Termination”    2    2.8 “Merger”    2   
2.9 “Qualifying Merger Termination”    2    2.10 “Qualifying Standard
Termination”    2    2.11 “Qualifying Termination”    2    2.12 “Severance
Benefit”    2    2.13 “Severance Pay”    2    2.14 “Severance Period”    2   
2.15 “Severance Schedule”    2    2.16 “Supplemental Serverance Benefits”    2
   2.17 “Termination of Employment”    3 III.    Eligibility for Benefits.    3
   3.1 Severance Benefits    3    3.2 Supplemental Severance Benefits    3   
3.3 Ineligible Employees    3 IV.    General Provisions    3    4.1 Timing of
Severance Pay    3    4.2 Withholding    3    4.3 Amendment and Termination    3
   4.4 Payments Conditioned on Release    .4    4.5 Return of Property    4   
4.6 Breach of Obligations to Employer.    4    4.7 Offsets    4    4.8 Governing
Law    4    4.9 Nonassignability    5    4.10 Severance Pay Not Compensation   
.5    4.11 Right of Offset    5    4.12 Severability    5    4.13 Recovery of
Payments Made by Mistake    5    4.14 Representations Contrary to Plan    5   
4.15 Plan Funding    5    4.16 Written Agreement    5    4.17 No Right to Other
Claims.    5    4.18 Code Section 409A    5 V.    Plan Administration.    6   
5.1 Operation and Administration of Plan by Administrator    6    5.2 Reliance
on Documents, Instruments, Etc    6    5.3 Administrative Expenses    6    5.4
Bond, Compensation, Indemnification of Administrator    6    5.5 More Than One
Fiduciary Capacity.    6    5.6 Filing of Claims; Denial of Claims; Appeals    7
Appendix A    A-1 Appendix B    B-1

 

i



--------------------------------------------------------------------------------

CME Group Inc. Severance Plan for Corporate Officers

 

I. Purpose, Intent, and Effective Date.

CME Group Inc. (the “Company”) hereby adopts this CME Group Inc. Severance Plan
for Corporate Officers (the “Plan”) as a component of the Chicago Mercantile
Exchange Inc. Employee Benefit Plan. The provisions of this Plan supersede any
prior Employer severance benefit plan documents, policies, and programs
(regardless of whether such policies and programs were written). The Board of
Directors of the Company, or its designee, may designate one or more officers
(by office or by name) to perform any act specified to be done by “the Company”
under this Plan.

The purpose of the Plan is to provide severance benefits to certain employees of
the Employer in the event that their employment is terminated in specified
circumstances.

The Plan is intended to constitute an unfunded welfare benefit plan for purposes
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

II. Definitions.

 

  2.1 “Administrator” means the person(s) or committee designated by the Company
to administer the Plan. The Administrator shall be the “administrator” and the
“named fiduciary” of the Plan for purposes of ERISA. Unless there is another
designation by the Company, the Administrator is the Compensation Committee of
the Board of Directors of the Company.

 

  2.2 “Cause” means engaging in conduct that violates any of the Employer’s
policies and/or is harmful to the Employer. Whether a Termination of Employment
is for Cause will be determined in each case by the Administrator in its sole
discretion.

 

  2.3 “Continuation Coverage” means (i) the continuation of health plan coverage
under Part 6 of Title I of ERISA (“COBRA”) and (ii) the COBRA-like continuation
of health plan coverage of an Employee’s domestic partner under the terms of the
Employer’s group health plan.

 

  2.4 “Corporate Officer” means any employee of the Employer at the Management
Team, Managing Director, or Director level.

 

  2.5 “Employee” means a Corporate Officer of the Employer who provides personal
services to the Employer for compensation, exclusive of individuals who are
(a) covered by (i) an individual contract of employment that provides severance
benefits, (ii) an individual severance agreement, unless such contract or
agreement is evidenced in writing and makes reference to the terms of this Plan,
or (iii) any other severance plan of the Employer or an affiliate of the
Employer; (b) classified as independent contractors by the Company for
employment tax purposes (whether or not such classification is challenged or
upheld); or (c) not on the Employer’s United States payroll. The Administrator
shall have the authority to determine, in its sole and complete discretion and
on a case-be-case basis, whether an individual constitutes an Employee for
purposes of the Plan.

 

1



--------------------------------------------------------------------------------

  2.6 “Employer” means Chicago Mercantile Exchange Inc., GFX Corporation, and
any other employer that is a member of controlled group of corporations or a
group of trades or businesses under common control, as determined under Sections
210(c) and 210(d) of ERISA, of which the Company is also a member, and that is
designated by the Company as eligible to participate in the Plan.

 

  2.7 “Involuntary Termination” means an involuntary Termination of Employment
by the Employer other than by reason of death or disability. In no event will an
Employee be deemed to incur an Involuntary Termination if he or she is offered a
transfer to a position within the Employer or a position with an affiliate of
the Employer, irrespective of whether the Employee elects to accept such offer.

 

  2.8 “Merger” means merger of CBOT Holdings, Inc. into Chicago Mercantile
Exchange Holdings Inc.

 

  2.9 “Qualifying Merger Termination” means an Involuntary Termination, other
than for Cause, that the Administrator determines in its sole discretion results
from the Merger and that occurs within two (2) years after the Merger.

 

  2.10 “Qualifying Standard Termination” means an Involuntary Termination, other
than for Cause and other than a Qualifying Merger Termination, that the
Administrator determines in its sole discretion is due to the elimination of
Employee’s job or a reduction in force or due to the unacceptable performance of
the Employee’s job duties and responsibilities.

 

  2.11 “Qualifying Termination” means a Qualifying Merger Termination or a
Qualifying Standard Termination.

 

  2.12 “Severance Benefit” means any payment or benefit described in the
Severance Schedule to this Plan to which an Employee is entitled upon a
Qualifying Termination.

 

  2.13 “Severance Pay” means the portion of a Severance Benefit consisting of
severance pay.

 

  2.14 “Severance Period” means the period described in the applicable Severance
Schedule for which an Employee is entitled to receive Severance Pay.

 

  2.15 “Severance Schedule” means the applicable schedule attached as an
appendix to this Plan, as such schedule may be modified from time to time by the
Administrator, that describes the Severance Benefits and Supplemental Severance
Benefits that an Employee may be entitled to receive pursuant to this Plan.

 

  2.16 “Supplemental Severance Benefits” Supplemental Severance Benefits means
any discretionary supplemental benefits that are in addition to any Severance
Benefits, including, without limitation, any such discretionary supplemental
benefits provided in accordance with the applicable Severance Schedule.

 

2



--------------------------------------------------------------------------------

  2.17 “Termination of Employment” means a complete severance of an Employee’s
employment relationship with the Employer, as determined by the Administrator in
its sole discretion.

 

III. Eligibility for Benefits.

 

  3.1 Severance Benefits. Subject to the provisions of Article IV, an Employee
who experiences a Qualifying Termination during the term of this Plan shall be
eligible to receive Severance Benefits. Such Severance Benefits shall consist of
the benefits set forth in Appendix A in the case of a Qualifying Standard
Termination and the benefits set forth in Appendix B in the case of a Qualifying
Merger Termination.

 

  3.2 Supplemental Severance Benefits. The Administrator may award Supplemental
Severance Benefits to an Employee who experiences a Qualifying Termination in
the Administrator’s sole discretion and on a case-by-case basis. The
determination as to which Supplemental Severance Benefits will be offered, if
any, and the amount of such benefit, shall be determined by the Administrator in
its sole discretion; provided, however, that any cash Supplemental Severance
Benefit shall in no event cause an Employee’s total cash Severance Benefits and
cash Supplemental Severance Benefits to exceed 52 weeks of Base Salary.

 

  3.3 Ineligible Employees. Except as otherwise provided in this Section 3.3, an
Employee who experiences a Termination of Employment that is not a Qualifying
Termination (a “Nonqualifying Termination”) shall not be entitled to Severance
Benefits or Supplemental Severance Benefits under this Plan. Notwithstanding the
foregoing, the Administrator may determine to provide benefits under the Plan
upon a Nonqualifying Termination in individual cases due to special
circumstances, the amount and nature of such benefits to be determined by the
Administrator in its sole discretion.

 

IV. General Provisions.

 

  4.1 Timing of Severance Pay. Any Severance Pay that is due to an eligible
Employee pursuant to Article III shall be paid in a lump sum within 14 days of
the later of the date on which a signed Release and Waiver (as described in
Section 4.4) is received by the Employer or has become irrevocable or, in the
event the Administrator waives the Release and Waiver requirement, within 14
days of the Employee’s Termination of Employment.

 

  4.2 Withholding. The Administrator shall withhold from any Severance Benefits
and Supplemental Severance Benefits all federal and state income, FICA, and
other employment taxes, and any other amounts required or permitted to be
withheld under any agreement with the Employee involved, applicable law or other
employee benefit plans of the Employer.

 

  4.3 Amendment and Termination. The Company may amend or terminate this Plan at
any time and without prior notice; provided, however, that in no event shall any
such amendment or termination affect, in any manner, the entitlement to
Severance Benefits or Supplemental Severance Benefits, if any, of an Employee
who, prior to the date of such amendment or termination, was determined to be
eligible for such payments.

 

3



--------------------------------------------------------------------------------

  4.4 Payments Conditioned on Release. Eligibility for the receipt of Severance
Benefits or Supplemental Severance Benefits hereunder is expressly conditioned
upon the execution by the Employee of a comprehensive settlement agreement and
release and waiver (“Release and Waiver”), in a form to be determined from time
to time by the Administrator; provided, however, that the Administrator may, in
its sole discretion, waive this requirement, in whole or in part, with respect
to all or a part, with respect to all or a part of an Employee’s benefits under
the Plan. Except to the extent the requirement to execute such an agreement is
waived by the Administrator, Employees who do not execute such an agreement on
or before the Release and Waiver Deadline, or who revoke such an agreement, will
not be eligible for Severance Benefits or Supplemental Severance Benefits,
regardless of the reason for the Termination of Employment. For purposes hereof,
the “Release and Waiver Deadline” means the deadline prescribed by the
Administrator for the execution of such agreement; provided, however, that such
deadline shall in no event be later than February 28 of the year following the
year in which the Termination of Employment occurs.

 

  4.5 Return of Property. All Employer property, including information and
reports, data, files, memoranda, records, credit cards, keys, passwords,
computers, software, telecommunications equipment, and other physical or
personal property that the eligible Employee received, prepared or helped
prepare in connection with the Employee’s employment with the Employer, must be
returned by that Employee on or before the Employee’s last day of employment in
order for such Employee to commence receiving severance benefits under the Plan.

 

  4.6 Breach of Obligations to Employer. No otherwise eligible Employee shall be
entitled to any Severance Benefits or Supplemental Severance Benefits under the
Plan if, in the sole discretion of the Administrator, such Employee is in breach
or violation of any contractual or other legal obligation to the Employer,
including, but not limited to, obligations concerning non-disclosure of
confidential information and post-employment restrictions on competition with
the Employer.

 

  4.7 Offsets. Any Severance Benefits or Supplemental Severance Benefits payable
under the Plan shall be reduced dollar-for-dollar by any severance payments or
benefits provided by the Employer under any other plan or arrangement or
pursuant to applicable law, including without limitation any payments required
pursuant to the Worker Adjustment and Retraining Notification Act (the “WARN
Act”) and/or the Illinois Worker Adjustment and Retraining Notification Act (“IL
WARN Act”). If Termination of Employment is deemed to be covered by the WARN Act
and/or the IL WARN Act, any severance benefits that may be payable pursuant to
this Plan shall be considered payment required under the WARN Act and/or the IL
WARN Act.

 

  4.8 Governing Law. This Plan, to the extent not preempted by ERISA or any
other federal law, shall be governed by and construed in accordance with the
laws of the State of Illinois.

 

4



--------------------------------------------------------------------------------

  4.9 Nonassignability. Payments that are made under this Plan may not be
assigned by any Employee, except as required by federal or non-preempted state
law.

 

  4.10 Severance Pay Not Compensation. The period for which Severance Payments
may be computed and the payments provided under this Plan shall not constitute
employment, compensation or salary for purposes of determining participation in,
or other benefits under, any other benefit plan of the Employer. Severance
payments shall also not be considered wages for work performed by the Employee
for any purpose under state or federal law.

 

  4.11 Right of Offset. By accepting Severance Benefits or Supplemental
Severance Benefits under the Plan, the Employee agrees that the Administrator,
in its sole discretion, may withhold from any amounts payable under this Plan
any amounts that are owed to the Employer by the Employee.

 

  4.12 Severability. Any provision herein that may be unenforceable will be
deemed to be severed from the remainder hereof, with such remaining provisions
being given full force and effect.

 

  4.13 Recovery of Payments Made by Mistake. An eligible Employee shall be
required to return to the Employer any Plan severance benefit payment, or
portion thereof, made by a mistake of fact or law.

 

  4.14 Representations Contrary to Plan. Except as otherwise provided herein, no
employee, officer, or director of the Employer has the authority to alter, vary
or modify the terms of the Plan, except by means of an authorized written
amendment to the Plan. No verbal or written representations contrary to the
terms of the Plan and its written amendments shall be binding upon the Plan, the
Administrator or the Employer.

 

  4.15 Plan Funding. No eligible Employee shall acquire by reason of the Plan
any right in or title to any assets, funds or property of the Employer. Any
Severance Benefits or Supplemental Severance Benefits that become payable under
the Plan are unfunded obligations of the Employer and shall be paid from the
general assets of the Employer. No employee, officer, director or agent of the
Employer guarantees, in any manner, the payment of Plan severance benefits.

 

  4.16 Written Agreement. Any severance benefits to which an eligible Employee
may be entitled to receive under the Plan shall be communicated to such Employee
in writing. An eligible Employee shall not be entitled to receive any severance
benefits under this Plan other than those benefits that are specifically
communicated to that Employee in such writing.

 

  4.17 No Right to Other Claims. Neither an eligible Employee, his or her
dependents, his or her beneficiaries, nor anyone else has the right or claim to
benefits under this Plan, other than those described in the Plan.

 

  4.18 Code Section 409A. All benefits under this Plan are intended either to be
exempt from, or to comply with, the requirements of Section 409A of the Code,
and the Plan shall be interpreted and administered in a manner consistent with
such intent.

 

5



--------------------------------------------------------------------------------

V. Plan Administration.

 

  5.1 Operation and Administration of Plan by Administrator. The Administrator
has complete authority to control and manage the operation and administration of
the Plan. The Administrator shall have full and exclusive discretionary
authority to:

 

  (a) construe and interpret the provisions of the Plan;

 

  (b) adopt any rules, procedures, and forms that are necessary for the
operation and administration of the Plan that are consistent with its
provisions;

 

  (c) determine eligibility for and the amount of Severance Benefits or
Supplemental Severance Benefits for any Employee, as well as all other questions
relating to the eligibility, benefits, and other rights of Employees under the
Plan;

 

  (d) keep all records necessary for the operation and administration of the
Plan;

 

  (e) designate or employ agents (who may also be employees of the Employer) and
delegate to them the exercise of one or more specific powers of the
Administrator; and, to the extent that the exercise of such powers involves
fiduciary responsibility, such agents will be fiduciaries of the Plan; and

 

  (f) retain any legal, accounting or other expert advisers (who may also be
advisers to the Employer) in connection with the Administrator’s operation and
administration of the Plan.

 

  5.2 Reliance on Documents, Instruments, Etc. The Administrator may rely on any
certificate, statement or other representation that is made on behalf of the
Employer or any Employee that it believes, in good faith, to be genuine, and on
any certificate, statement, report or other representation that is made to it by
any agent or any attorney, accountant or other expert retained by it or the
Employer in connection with the operation and administration of the Plan.

 

  5.3 Administrative Expenses. All expenses of operating and administering the
Plan, including, but not limited to, fees of any agents and experts retained by
the Administrator under Section 5.2, will be paid by the Employer.

 

  5.4 Bond, Compensation, Indemnification of Administrator. No bond or other
security will be required of the Administrator, except as provided by law. No
compensation will be paid to any person for performing his or her duties as
Administrator. The Administrator will be indemnified by the Employer for any
liabilities (including legal expenses) arising from any act or failure to act
that is done in good faith in accordance with the Plan’s provisions.

 

  5.5 More Than One Fiduciary Capacity. Person(s) may serve in more than one
fiduciary capacity under the Plan.

 

6



--------------------------------------------------------------------------------

  5.6 Filing of Claims; Denial of Claims; Appeals. The Plan Administrator shall
notify an eligible Employee of any severance pay and benefits the Employee is
entitled to receive under the Plan. Any claim arising under the Plan shall be
filed with the Plan Administrator, in writing, within one year of the date of a
Qualifying Termination. If any person (the “claimant”) claims payments under the
Plan and the claim is wholly or partially denied, the following procedures will
apply to resolve it:

 

  (a) Within 90 days after the receipt of the claim, the Administrator will
provide the claimant with written or electronic notice of its decision on the
claim. If the Administrator cannot render a decision on the claim within the
90-day period because of special circumstances, the Administrator may extend the
period in which to render the decision by an additional 90 days, up to a total
of 180 days after its receipt of the written claim. The Administrator will
provide the claimant with a written notice of any extension before the end of
the initial 90-day period, which indicates the special circumstances that
require the extension and the expected decision date. If the claim is deemed
denied in whole or in part (an “adverse benefit determination”), the written or
electronic notice of the decision will inform the claimant of (i) the specific
reasons for the adverse benefit determination; (ii) the specific provisions of
the Plan upon which the adverse benefit determination is based; (iii) any
additional information or material that is necessary to perfect the claim and
the reasons why such information or material is necessary; and (iv) the right to
request a review of the adverse benefit determination, the procedures for
requesting such review, and the claimant’s right to bring a civil action under
Section 502(a) of ERISA. If the claimant does not receive notice of the
Administrator’s decision within the 90-day (plus any extension) period, the
claimant should consider the claim denied.

 

  (b) A claimant who wishes to use the Plan’s claim appeal procedure must notify
the Administrator that he or she wishes to appeal within 60 days of receiving
the Administrator’s written or electronic notice of an adverse benefit
determination. The claimant may review ail relevant documents relating to the
claim, including the Plan document, and may submit issues and comments in
writing. The Administrator will undertake a full and fair review of the record
of the appeal of the adverse benefit determination and prepare its decision. The
Administrator will give the claimant written or electronic notice of the
decision of the appeal within 60 days after the receipt of the claimant’s notice
of appeal. If special circumstances require an extension of time for processing,
the Administrator may be given 120 days after the receipt of the claimant’s
notice of appeal to render its decision. The Administrator will provide the
claimant with a written notice of the extension, before the end of the 60-day
period, which indicates the special circumstances that require the extension and
the expected decision date. The written or electronic notice of the decision of
the appeal will be written in a manner calculated to be understood by the
claimant and will include the specific reasons for the decision, specific
references to any facts or any provisions of the Plan on which the decision is
based, and a statement regarding the claimant’s right to bring a civil action
under Section 502(a) of ERISA. If the claimant does not

 

7



--------------------------------------------------------------------------------

receive notice of the Administrator’s decision within the 60-day period (plus
any extension), the claim shall be deemed to be denied. The decision of the
Administrator on review is binding on all parties, subject to any determination
by a court in an action under Section 502(a) of ERISA.

 

  (c) A claimant cannot file an action under Section 502(a) of ERISA until he or
she has exhausted these procedures.

IN WITNESS WHEREOF, the Company has caused this amended and restated Plan to be
executed by its duly authorized officer on this 13th day of August, 2007.

 

CME GROUP INC. By:  

LOGO [g53479img001.jpg]

Its:  

MD, OD

 

8



--------------------------------------------------------------------------------

Appendix A

SEVERANCE SCHEDULE FOR

QUALIFYING STANDARD TERMINATIONS

Severance Benefits and Supplemental Severance Benefits, as described below, are
conditioned on and will only be paid after an eligible Employee (i) executes a
Release and Waiver as described in Section 4.4 (unless such agreement is waived
in accordance with that Section), and such agreement (if applicable) becomes
effective after the applicable waiting period, and (ii) is determined by the
Administrator to have satisfied all other conditions to receive benefits under
this Plan and this Appendix A.

 

A. Amount of Severance Pay.

 

  1. Eligible Employees

Severance Pay will equal two (2) weeks of Base Salary per Year of Service,
subject to a minimum of six (6) weeks of Base Salary and a maximum of 39 weeks
of Base Salary.

For purposes of the foregoing calculation:

“Base Salary” means the annual base rate of pay of an eligible Employee, as in
effect on the date on which such Employee is notified of his or her Qualifying
Standard Termination.

“Year of Service” means each 12-consecutive-month period, which is measured from
an eligible Employee’s most recent date of hire.

 

B. SupplementaI Severance Benefits.

Supplemental Severance Benefits awarded by the Administrator in its sole
discretion pursuant to Section 3.2 may include any of the following:

 

  1. Continuation Coverage. Payment of part or all of the cost of Continuation
Coverage for an eligible Employee for a specified period of time during the
Severance Period.

 

  2. Outplacement Services. Outplacement assistance through a firm selected by
the Employer.

 

  3. Stock Options and Restricted Stock. Acceleration of the vesting of stock
options and restricted stock held by the Employee, but only to the extent such
stock options and restricted stock would have vested had the Employee remained
employed by the Employer throughout the Severance Period.

 

A-1



--------------------------------------------------------------------------------

Appendix B

SEVERANCE SCHEDULE FOR

QUALIFYING MERGER TERMINATIONS

Severance Benefits and Supplemental Severance Benefits, as described below, are
conditioned on and will only be paid after an eligible Employee (i) executes a
Release and Waiver as described in Section 4.4 (unless such agreement is waived
in accordance with that Section), and such agreement (if applicable) becomes
effective after the applicable waiting period, and (ii) is determined by the
Administrator to have satisfied all other conditions to receive benefits under
this Plan and this Appendix B.

 

A. Severance Pay.

Severance Pay will equal twelve (12) weeks of Base Salary, plus two (2) weeks of
Base Salary per Year of Service, subject to a maximum of 52 weeks of Base
Salary.

For purposes of the foregoing calculation:

“Base Salary” means the annual base rate of pay of an eligible Employee, as in
effect on the date on which such Employee is notified of his or her Qualifying
Merger Termination.

“Year of Service” means each 12-consecutive-month period, which is measured from
an eligible Employee’s most recent date of hire.

 

B. Continuation Coverage.

An Employee will receive the right to receive Continuation Coverage in
accordance with the time periods set forth under federal COBRA law. Medical
coverage will automatically cease as provided in the applicable plan based on an
Employee’s Termination of Employment date, unless such Employee timely elects
such Continuation Coverage under COBRA. If an eligible Employee does not timely
elect Continuation Coverage, such Employee will not be permitted to reinstate
such coverage at a later date. All of the terms and conditions of the Employer’s
health plans shall be applicable to an eligible Employee receiving Continuation
Coverage. Any Continuation Coverage shall be at the Employer’s cost until the
end of the Severance Period or, if earlier, nine (9) months from the Employee’s
Termination of Employment. The Employee shall be responsible for the cost of any
Continuation Coverage thereafter.

 

C. Outplacement Services.

Outplacement assistance will be offered through a firm selected by the Employer.

 

D. Stock Options and Restricted Stock.

Acceleration of the vesting of stock options and restricted stock held by
Employee, but only to the extent such stock options and restricted stock would
have vested had the Employee remained employed by the Employer throughout the
Severance Period.

 

B-1